Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 12, 13, 15, 16, 18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160143002-A1 to Lindoff et al. from hereon Lindoff in view of US 20170325167 A1 to Lu et al. from hereon Lu.

Regarding claim 1 Lindoff teaches...a method for wireless communication at a first user equipment (UE), comprising (Fig. 3,6-7, P.44, discloses a method for wireless communication at a first user equipment described as first wireless device to allocate resource configuration as identified on Fig. 6-7 for a wireless D2D communication): identifying a set of one or more resources for sidelink communication with a second UE over a sidelink communication link (P.59-62 discloses the added steps so that the first wireless device identifies the resources described as third set of resources assigned those resources so that the first and second device can communicate over D2D communication (also known as sidelink communication P. 35, Lns.9-10.  P.48 further discloses “The first wireless device 12a then determines which communications resources are going to be used for D2D communication between the first 

Lu teaches... transmitting, to the second UE, a wake-up signal over the sidelink communication link, the wake-up signal transmitted during a wake-up signal occasion that is associated with the set of one or more resources; and transmitting, based at least in part on the wake-up signal, a message to the second UE using the set of one or more resources (Fig. 9, P. 61 step 2 discloses the transmitting to the second UE described as receiving UE a wake-up signal described as a message transmitted during a wake-up signal occasion described as paging occasion P.60 or active time where the UE only wakes up once for either cellular or d2d communication. P. 83 further discloses the sending of the message as a d2d using the set of predefined, or assigned resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff by incorporating the teachings of Lu 

Regarding claim 2 Lindoff and Lu teach the method of claim 1, Lu teaches...wherein identifying the set of one or more resources comprises: selecting the set of one or more resources from a plurality of sets of resources for the sidelink communication (P.34 discloses the monitoring of a pre-defined channel comprised or resources where the receiver turns off and on  ), each set of the plurality of sets of resources being associated with respective wake-up signal occasions (P.39, discloses the resources associated with respective wake-up signal occasions where the UE receive the message to monitor the channel (resources) on specific resources), wherein the wake-up signal associated with the set of one or more resources is transmitted based at least in part on the selected set of one or more resources (P.39, Lns.6-8,discloses the wake-up signal associated within a channel (resources) in part with one or more resources as indicated by either RNTI or P-RNTI thus the UE only needs to monitor the PDCCH channel only at configured intervals).

Regarding claim 4 Lindoff and Lu teach the method of claim 1, Lu teaches...wherein identifying the set of one or more resources comprises: receiving, from a base station (P.35, 

Regarding claim 6 Lindoff and Lu teach the method of claim 1, Lu teaches...further comprising: identifying one or more groups of slots for transmitting the message (P.145, Lns. 4-7, discloses identifying one or more groups of slots (in the time domain) for transmitting the message described as message from NW in alternative 1 P. 45); and transmitting the message during at least one of the one or more groups of slots, wherein the wake-up signal indicates the one or more groups of slots to the second UE (P.45 discloses alternative 2 where the transmitting message a time slot where the wake-up signal indicates the resources (slots) to the second UE described as the receiving UE).

Regarding claim 12 Lindoff teaches a method for wireless communication at a first user equipment (UE), comprising  (Fig. 3,6-7, P.44, discloses a method for wireless communication at a first user equipment described as first wireless device to allocate resource configuration as identified on Fig. 6-7 for a wireless D2D communication): identifying a set of one or more resources for sidelink communication with a second UE over a sidelink communication link (P.59-62 discloses the added steps so that the first wireless device identifies the resources described as third set of resources assigned those resources so that the first and second device 

Lu teaches... receiving, from the second UE, a wake-up signal over the sidelink communication link, the wake-up signal received based at least in part on monitoring a wake-up signal occasion that is associated with the set of one or more resources; and monitoring the identified set of one or more resources for a transmission from the second UE based at least in part on the received wake-up signal (Fig. 9, Abs discloses receiving a wake-up signal for an intended UE.  P. 61 step 2 discloses the transmitting to the second UE described as receiving UE a wake-up signal described as a message transmitted during a wake-up signal occasion described as paging occasion P.60 or active time where the UE only wakes up once for either cellular or d2d 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff by incorporating the teachings of Lu because it allows an apparatus or method for operating a wireless device enabled with d2d communication to enter into energy saving mode ; monitor predefined channel for wake-up  signal at a pre-defined time while in its power-saving mode and ultimately performing a wake-up procedure if it was so indicated allowing the wake for only once whether cellular or d2d mode (Lu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Lindoff and Lu teach the method of claim 12, Lu teaches...wherein identifying the set of one or more resources comprises: identifying the set of one or more resources based at least in part on the received wake-up signal (P.39, Lns.6-8,discloses the wake-up signal associated within a channel (resources) in part with one or more resources as indicated by either RNTI or P-RNTI thus the UE only needs to monitor the PDCCH channel only at configured intervals).

Regarding claim 15 Lindoff and Lu teach the method of claim 12, Lu teaches...further comprising: identifying one or more groups of slots based at least in part on an indication associated with the received wake-up signal (P.52, Lns. 1-3, discloses using prose destination Rx 

Regarding claim 16 Lindoff and Lu teach the method of claim 15, Lu teaches...further comprising: refraining from monitoring one or more groups of time periods based at least in part on the indication, the one or more groups of time periods comprising symbol periods, or slots, or a combination thereof (P.39 discloses a DRX period where the UE refrains from monitoring groups of resources based on an indication received also described as being configured with a paging occasion where the device is configured to monitor resources only during paging occasions).

Regarding claim 18 Lindoff and Lu teach the method of claim 12, Lu teaches...wherein the set of one or more resources are from a plurality of sets of resources for the sidelink communication (P.34 discloses the monitoring of a pre-defined channel comprised or resources where the receiver turns off and on  ), each set of the plurality of sets of resources being associated with respective wake-up signal occasions (P.39, discloses the resources associated with respective wake-up signal occasions where the UE receive the message to monitor the channel (resources) on specific resources).

Regarding claim 25 Lindoff teaches a method for wireless communication at a base station (Abs), comprising: identifying a set of one or more resources for sidelink communication between a first user equipment (UE) and second UE over a sidelink communication link (P.59-62 discloses the added steps so that the first wireless device identifies the resources described as third set of resources assigned those resources so that the first and second device can communicate over D2D communication (also known as sidelink communication P. 35, Lns.9-10.  P.48 further discloses “The first wireless device 12a then determines which communications resources are going to be used for D2D communication between the first wireless device 12 and the second wireless device 12b. Particularly, the first wireless device 12a is configured to in a step S108 allocate a second set of communications resources for D2D communication between the first wireless device 12 and the second wireless device 12b. The second set of communications resources is based on the available communications resources and the received capability information”), but does not teach...wherein the set of one or more resources are associated with one or more wake-up signal occasions; and transmitting, to the first UE, a resource grant scheduling the set of one or more resources on the sidelink communication link.

Lu teaches...wherein the set of one or more resources are associated with one or more wake-up signal occasions; and transmitting, to the first UE, a resource grant scheduling the set of one or more resources on the sidelink communication link  (Fig. 9, P. 61 step 2 discloses the transmitting to the second UE described as receiving UE a wake-up signal described as a message transmitted during a wake-up signal occasion described as paging occasion P.60 or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff by incorporating the teachings of Lu because it allows an apparatus or method for operating a wireless device enabled with d2d communication to enter into energy saving mode ; monitor predefined channel for wake-up  signal at a pre-defined time while in its power-saving mode and ultimately performing a wake-up procedure if it was so indicated allowing the wake for only once whether cellular or d2d mode (Lu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 26 Lindoff and Lu teach the method of claim 25, wherein identifying the set of one or more resources comprises: selecting the set of one or more resources from a plurality of sets of resources for the sidelink communication (P.34 discloses the monitoring of a pre-defined channel comprised or resources where the receiver turns off and on  ), each set of the plurality of sets of resources being associated with respective wake-up signal occasions (P.39, discloses the resources associated with respective wake-up signal occasions where the UE receive the message to monitor the channel (resources) on specific resources)

Claims 3, 5, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160143002-A1 to Lindoff et al. from hereon Lindoff and US 20170325167 A1 to Lu et al. from hereon Lu in view of US-20210243796-A1 to Panteleev et al. from hereon Panteleev.

Regarding claim 3 Lindoff and Lu teach the method of claim 2, but does not teach...further comprising: determining a number of multiple input multiple output (MIMO) layers for communicating with the second UE over the sidelink communication link, wherein the set of one or more resources are selected based at least in part on the determined number of MIMO layers.

Panteleev teaches... further comprising: determining a number of multiple input multiple output (MIMO) layers for communicating with the second UE over the sidelink communication link, wherein the set of one or more resources are selected based at least in part on the determined number of MIMO layers (P.76, discloses determining the number for multiple input multiple output layers for communicating with the second UE over sidelink communication link described as the support for MIMO layers when supporting sidelink shared channel and determining maximum number of Rx MIMO layers or supported transmission profiles that have a determined configuration. P.79 further discloses the configuration and determination for the second UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the 

Regarding claim 5 Lindoff and Lu teach the method of claim 4, wherein the set of one or more resources are associated with a number of multiple input multiple output (MIMO) layers (P.76, discloses determining the number for multiple input multiple output layers for communicating with the second UE over sidelink communication link described as the support for MIMO layers when supporting sidelink shared channel and determining maximum number of Rx MIMO layers or supported transmission profiles that have a determined configuration. P.79 further discloses the configuration and determination for the second UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Panteleev because it allows an apparatus or method for enhancing the operation of wireless communication systems utilizing broadcast using unicast and groupcast communication transmitting to more than one UE wireless devices (Lu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Lindoff and Lu teach the method of claim 18, but does not teach...wherein each set of the plurality of sets of resources is associated with a respective number of multiple input multiple output (MIMO) layers.

Panteleev teaches wherein each set of the plurality of sets of resources is associated with a respective number of multiple input multiple output (MIMO) layers  (P.76, discloses determining the number for multiple input multiple output layers for communicating with the second UE over sidelink communication link described as the support for MIMO layers when supporting sidelink shared channel and determining maximum number of Rx MIMO layers or supported transmission profiles that have a determined configuration. P.79 further discloses the configuration and determination for the second UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Panteleev because it allows an apparatus or method for enhancing the operation of wireless communication systems utilizing broadcast using unicast and groupcast communication transmitting to more than one UE wireless devices (Panteleev, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 27 Lindoff and Lu teach the method of claim 26, but do not teach...wherein identifying the set of one or more resources comprises: determining a number 

Panteleev teaches... wherein identifying the set of one or more resources comprises: determining a number of multiple input multiple output (MIMO) layers for the sidelink communication, wherein the set of one or more resources are selected based at least in part on the determined number of MIMO layers (P.76, discloses determining the number for multiple input multiple output layers for communicating with the second UE over sidelink communication link described as the support for MIMO layers when supporting sidelink shared channel and determining maximum number of Rx MIMO layers or supported transmission profiles that have a determined configuration. P.79 further discloses the configuration and determination for the second UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Panteleev because it allows an apparatus or method for enhancing the operation of wireless communication systems utilizing broadcast using unicast and groupcast communication transmitting to more than one UE wireless devices (Panteleev, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160143002-A1 to Lindoff et al. from hereon Lindoff and US 20170325167 A1 to Lu et al. from hereon Lu in view of US-20200344722-A1 to He et al. from hereon He.

Regarding claim 7 Lindoff and Lu teach the method of claim 6, but does not teach...wherein the one or more groups of slots are indicated to the second UE via a bitmap.

He teaches...wherein the one or more groups of slots are indicated to the second UE via a bitmap (P. 109 discloses the one or more groups are indicated by ta bitmap available for sidelink communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of He because it allows an apparatus or method for receiving configuration over a number of slots over the PSSCH which includes the transport of transport blocks (TBs) were the pool of time-frequency resources is repeated with a period defined (He, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Lindoff and Lu teach the method of claim 13, but does not teach...further comprising: identifying a bitmap that indicates the set of one or more resources based at least in part on the wake-up signal.

He teaches... further comprising: identifying a bitmap that indicates the set of one or more resources based at least in part on the wake-up signal (P. 109 discloses the one or more groups are indicated by ta bitmap available for sidelink communication. Fig. 26, P..350 further discloses the indication of a wake-up signal 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of He because it allows an apparatus or method for receiving configuration over a number of slots over the PSSCH which includes the transport of transport blocks (TBs) were the pool of time-frequency resources is repeated with a period defined (He, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 Lindoff and Lu teach the method of claim 15, but does not teach...wherein the indication comprises a bitmap associated with the wake-up signal.

He teaches...wherein the indication comprises a bitmap associated with the wake-up signal (P. 109 discloses the one or more groups are indicated by ta bitmap available for sidelink communication. Fig. 26, P..350 further discloses the indication of a wake-up signal 

.

Claims 8, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160143002-A1 to Lindoff et al. from hereon Lindoff and US 20170325167 A1 to Lu et al. from hereon Lu in view of US-20190090299-A1 to Ang et al. from hereon Ang.

Regarding claim 8 Lindoff and Lu teach the method of claim 1, but do not teach further comprising: transmitting the wake-up signal in a first bandwidth part of the sidelink communication link, wherein transmitting the message comprises: transmitting the message in a second bandwidth part that is different from the first bandwidth part .

Ang teaches... further comprising: transmitting the wake-up signal in a first bandwidth part of the sidelink communication link, wherein transmitting the message comprises: transmitting the message in a second bandwidth part that is different from the first bandwidth part (P.58-59 discloses transmitting wake-up signal in a first bandwidth part of the sidelink communication link.  Abs further discloses the sending of messages on different bandwidth parts) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Ang because it allows an apparatus or method for receiving configuration over a number of slots over the PSSCH which includes the transport of transport blocks (TBs) were the pool of time-frequency resources is repeated with a period defined (Ang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Lindoff, Lu, and Ang teach the method of claim 8, wherein the second bandwidth part is from a set of bandwidth parts associated with the sidelink communication (P.58 discloses the bandwidth parts being a set associated with sidelink communication).

Regarding claim 20 Lindoff and Lu teach the method of claim 12, but does not teach...further comprising: monitoring for the wake-up signal in a first bandwidth part of the sidelink communication link, wherein monitoring the set of one or more resources for the transmission comprises: monitoring a second bandwidth part that is different from the first bandwidth part.

Ang teaches... further comprising: monitoring for the wake-up signal in a first bandwidth part of the sidelink communication link (Abs), wherein monitoring the set of one or more resources for the transmission comprises: monitoring a second bandwidth part that is different from the first 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Ang because it allows an apparatus or method for receiving configuration over a number of slots over the PSSCH which includes the transport of transport blocks (TBs) were the pool of time-frequency resources is repeated with a period defined (Ang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 21 Lindoff, Lu, and Ang teach the method of claim 20, Ang teaches...wherein the second bandwidth part is from a set of bandwidth parts associated with the sidelink communication (P.58 discloses the bandwidth parts being a set associated with sidelink communication).

Claims 10, 11, 22, 23, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160143002-A1 to Lindoff et al. from hereon Lindoff and US 20170325167 A1 to Lu et al. from hereon Lu in view of US-20210050954-A1 to Ryu et al. from hereon Ryu.

Regarding claim 10 Lindoff and Lu teach the method of claim 1, but does not teach...wherein transmitting the message comprises: transmitting the message during one or 

Ryu teaches... wherein transmitting the message comprises: transmitting the message during one or more sidelink control channel periods, each sidelink control channel period comprising a physical sidelink control channel and a physical sidelink shared channel (Fig. 6, P.76 discloses a sidelink control channel period comprising physical sidelink control channel and physical shared channel and even an PSFCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Ryu because it allows an apparatus or method for supporting higher data rates via a mode 1 and mode 2 where the information is sent by a Tx UE to a Rx UE(Ryu, Abs and P. 74, Lns. 1-10). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Lindoff, Lu, and Ryu teach the method of claim 10, Ryu teaches...wherein each sidelink control channel period has a duration of a slot (Fig.6 ).

Regarding claim 22 Lindoff and Lu teach the method of claim 12, but does not teach...wherein monitoring the set of one or more resources for the transmission comprises: monitoring the set of one or more resources during one or more sidelink control channel 

Ryu teaches... wherein monitoring the set of one or more resources for the transmission comprises: monitoring the set of one or more resources during one or more sidelink control channel periods, each sidelink control channel period comprising a physical sidelink control channel and a physical sidelink shared channel (Fig. 6, P.76 discloses a sidelink control channel period comprising physical sidelink control channel and physical shared channel and even an PSFCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Ryu because it allows an apparatus or method for supporting higher data rates via a mode 1 and mode 2 where the information is sent by a Tx UE to a Rx UE(Ryu, Abs and P. 74, Lns. 1-10). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 23 Lindoff, Lu, and Ryu teach the method of claim 22, wherein each sidelink control channel period has a duration of a slot (Fig. 6).

Regarding claim 28 Lindoff and Lu teach the method of claim 25, but does not teach...wherein the set of one or more resources comprises one or more sidelink control 

Ryu teaches... wherein the set of one or more resources comprises one or more sidelink control channel periods, each sidelink control channel period comprising a physical sidelink control channel and a physical sidelink shared channel (Fig. 6, P.76 discloses a sidelink control channel period comprising physical sidelink control channel and physical shared channel and even an PSFCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff and Lu by incorporating the teachings of Ryu because it allows an apparatus or method for supporting higher data rates via a mode 1 and mode 2 where the information is sent by a Tx UE to a Rx UE(Ryu, Abs and P. 74, Lns. 1-10). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 29 Lindoff, Lu, and Ryu teach the method of claim 28, Ryu teaches...wherein each sidelink control channel period has a duration of a slot (Fig.6 ).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US-20160143002-A1 to Lindoff et al. from hereon Lindoff, US 20170325167 A1 to Lu et al. from hereon Lu and .

Regarding claim 24 Lindoff, Lu, and Ryu teach the method of claim 22, but does not teach...wherein the physical sidelink control channel and the physical sidelink shared channel are non-overlapping in time, or non- overlapping in frequency, or overlapping in time, or overlapping in frequency, or any combination thereof.

Hwang teaches... wherein the physical sidelink control channel and the physical sidelink shared channel are non-overlapping in time, or non- overlapping in frequency, or overlapping in time (Pages 23, Lns. 2-4, and or Page 29, Lns. 1-7 disclose the resources and slots overlapped in time ), or overlapping in frequency, or any combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lindoff, Lu, and Ryu by incorporating the teachings of Hwang because it allows an apparatus or method for supporting higher data rates via a mode 1 and mode 3 reporting to the base station which allocates resources of sidelink transmission for efficient sidelink resource management (Hwang,  Page19, Lns. 46-50). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO Form PTO-892:  US-20180049193-A1 to Belleschi discloses resource scheduling semi-persistent;  US-20210259044-A1 to Islam discloses DRX configuration between base station and UE; US-20200305127-A1 to Huang discloses MIMO layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476